Citation Nr: 0805617	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from October 1971 to February 
1978 and from October 1978 to June 1979.  He died in May 
1982.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied service 
connection for cause of death.  The appellant was notified of 
this decision in August 1982 and did not initiate an appeal.   

2. The evidence added to the record since the June 1982 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1982 rating decision is not 
new and material and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in July 2004.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

The Court has further held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, a VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. 
App. July 11, 2006).  While the appellant did not receive 
specific notice in this regard, the Board notes that the 
record overall indicates that she had actual knowledge of the 
information needed to substantiate her claim.  The July 2004 
notice letter tells the appellant that evidence is needed to 
show that the veteran's service-connected disability caused 
or contributed to cause the veteran's death.  In this case, 
the appellant had a meaningful opportunity to participate 
effectively in the processing of her claim, and this error 
was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 
427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the July 2004 letter.  As such, the appellant was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the appellant to provide any evidence 
in her possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, post-
service medical treatment records and correspondence from the 
appellant.  Notably, the appellant has not identified any 
further outstanding and relevant evidence in response to the 
July 2004 VCAA letter.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

By a June 1982 rating decision, the RO originally denied 
service connection for the cause of the veteran's death.  The 
appellant was advised of this rating decision in an August 
1982 letter.  She did not, however, file a notice of 
disagreement, and that rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

In June 2004, the appellant indicated that she was again 
seeking service connection for the cause of the veteran's 
death.  By a November 2005 supplemental statement of the 
case, the RO reopened the appellant's claim and denied it on 
the merits.  Nevertheless, the Board is not bound by the RO's 
findings and must itself determine whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
decision in June 1982.  

The evidence of record at the time of the June 1982 rating 
decision included the veteran's service records; VA medical 
treatment records dated from October to November 1978 and a 
VA terminal hospital summary dated from April to May 1972 
showing that the veteran died from respiratory arrest 
secondary to adult respiratory distress syndrome secondary to 
severe alcoholic pancreatitis and postoperative drainage of 
pseudocyst; and the May 1982 death certificate, showing that 
the veteran's immediate cause of death was cardiorespiratory 
arrest due to or a consequence of adult respiratory distress 
syndrome due to or a consequence of severe pancreatitis.  
During his lifetime, the veteran was service-connected for 
hypertension.   

The June 1982 rating decision indicates that service 
connection for the cause of the veteran's death was denied 
because there was no evidence that the cause of the veteran's 
death, cardiorespiratory arrest due to adult respiratory 
distress syndrome with severe pancreatitis, was related to 
his military service.  That is, there was no evidence that 
the diseases which led to the veteran's death had their 
origin in service or within one year after service.  
Furthermore, there was no medical opinion to link the 
veteran's death with military service.

Evidence added to the claims file after the June 1982 rating 
decision includes written statements from the appellant and 
VA medical treatment records dated from April 1972 to May 
1982, including various duplicate records.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death. While the appellant's written statements 
and some of the VA medical records are new in that they were 
not of record at the time of the previous decision, they are 
not material because they do not relate to an unestablished 
fact necessary to substantiate the appellant's claim.  In 
this regard, these written statements do not, nor does any of 
the additional medical evidence submitted in connection with 
the claim to reopen, demonstrate that the veteran died of a 
disease associated with his military service or service-
connected disability.

With regard to the assertions of the appellant that her 
husband's death is related to his military service, the Board 
certainly respects her right to offer her opinion, but she is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


